            Case 5:20-cv-03207-JLS Document 182 Filed 10/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SAVANNAH D. BYERS,
Individually and as Administratrix of the Estate of
ERIC S. BYERS, deceased, et al.,
                      Plaintiffs,                                    CIVIL ACTION
                                                                      No. 20-3207
       v.


FINISHING SYSTEMS, INC., et al.,
               Defendants.


                                             ORDER

       AND NOW, this 8th day of October, 2020, upon review of all pending motions in this

matter, as well as all oppositions and replies thereto, it is hereby ORDERED as follows:

       1. Pursuant to 28 U.S.C. § 1404(a), it is in the interest of justice and best interest of the

             parties that this case be TRANSFERRED to the United States District Court for the

             Middle District of Pennsylvania; and

       2. All motions in this matter are to be addressed by the United States District Court for

             the Middle District of Pennsylvania.


                                                      BY THE COURT:


                                                      /s/ Jeffrey L. Schmehl
                                                      Jeffrey L. Schmehl, J.
